DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 23 January 2018. It is noted, however, that applicant has not filed a certified copy of the CN 201810062778.3 application as required by 37 CFR 1.55.

Claim Objections
Claims 3-7, 9 and 10 are objected to because of the following informalities:  The claims employ the limitation/term “Pm” while the instant specification employs “Pm“ (wherein “m” is a subscript).  The claim limitations/terms should match the same limitations/terms employed in the instant specification, to avoid any potential confusion of a reader.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant independent claim 1 recites in part: “evaluating the miscibility aiding effect of the CO2 oil-displacing and mixing agent by comparing characteristics of the δ–P curves.  However, it is unclear as to which actual aspects of the δ–P curve(s) are being “compared.”  The instant specification seems to state that an obtained δ–P curve is compared to a “Comparative Example 1” as shown in instant Fig. 1.  However, the “Comparative Example 1” is not in the instant claim.  The instant specification further abstractly state/relate characteristics, such as “left-shifted” and “right-shifted,” but it is unclear, thus indefinite, if the “comparing” is referring to these “shifts” or the Comparative Example 1.  All other claims are rejected due to their dependency.
The term “gradual” in claim 1 is a relative term which renders the claim indefinite. The term “gradual” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to the rate of pressurization, being “gradual,” which is a relative term, is acceptable or required in regards the claimed invention, rendering the claim indefinite.  It is suggested by the Examiner to employ pressurizations and/or rates determined/source from the data in Table 1 of the instant specification to provide clarity and definiteness to the term “gradual” or simply replace the term “gradual” with actual pressurizations/rates stated in Table 1.  All other claims are rejected due to their dependency.
Claim 1 recites the limitation "curves" (i.e. a plurality or multiple) in line 7, however, only a single “curve” is previously recited in the claim.  There is insufficient antecedent basis for this limitation in the claim.  All other claims are rejected due to their dependency.
Claims 1, 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the determination of multiple “δ–P curves,” which is recited in instant dependent claim 3, since a “comparing” of “characteristics” of the curves cannot be performed unless there a plurality/multiple curves determined.  Instant independent claim 1 essentially provides evidence of these lack of steps, since it concludes with: “by comparing characteristics of the δ–P curves.”

Allowable Subject Matter
It appears claims 1-10 contain allowable subject matter.  Note that the indication of allowable subject matter is based upon the features which are presently found in the claims.  In overcoming the above rejection, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply.  The examiner therefore suggests that applicants overcome the above rejection under the second paragraph of 35 U.S.C. § 112 by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention.  The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language.  Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.
The closest prior art reference appears to be U.S. 9,410,935 to Aquino Olivos et al., which discloses the evaluation of miscibility using pressurization and CO2 and critical points and determining miscibility curves, however, does not disclose the limitations broadly recited in instant independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861